 


109 HCON 329 IH: Expressing the sense of Congress regarding the activities of Islamist terrorist organizations in the Western Hemisphere.
U.S. House of Representatives
2005-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 329 
IN THE HOUSE OF REPRESENTATIVES 
 
December 22, 2005 
Ms. Ros-Lehtinen (for herself and Mr. Lantos) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress regarding the activities of Islamist terrorist organizations in the Western Hemisphere. 
 
Whereas the brutal attacks of September 11, 2001, demonstrated that terrorists can strike anywhere in the world; 
Whereas terrorist activity that goes unaddressed is an invitation for terrorist organizations to carry out attacks against the United States, our allies and interests; 
Whereas the Department of State has concluded in its most recent Country Reports on Terrorism, which was released in April 2005, that although the threat of international terrorism in the Western Hemisphere remains relatively low as compared to other world regions, international terrorists may seek safe-haven, financing, recruiting, illegal travel documentation, or access to the United States from Latin American and Caribbean countries and thus pose serious threats; 
Whereas in recent years, the activities of Islamist terrorist organizations in the Western Hemisphere has focused on financing their criminal and terrorist activities outside of the region rather than carrying out or directly supporting terrorist attacks in the Western Hemisphere; 
Whereas, as the 1992 bombing of the Israeli Embassy in Argentina and the 1994 bombing of the AMIA Jewish Community Center in Argentina clearly showed, international terrorist organizations, such as Hezbollah, are ready, willing, and able to carry out attacks in the Western Hemisphere, including in the United States; 
Whereas since at least the AMIA bombing in 1994, Hezbollah has maintained networks in the tri-border area of Paraguay, Brazil, and Argentina—primarily focusing on fundraising and recruitment; 
Whereas in May 2003, a relative of Assad Ahmad Barakat, the reputed head of Hezbollah in the tri-border area, was arrested at the airport in Asuncion, Paraguay, in what Paraguayan police believe was a scheme to sell drugs in Syria, with proceeds reaching Hezbollah forces in Lebanon; 
Whereas Barakat, a Lebanese-born Paraguayan, is himself in custody in Brazil awaiting extradition to Paraguay after raids on his businesses in Paraguay’s tri-border area found evidence that he transferred tens of millions of United States dollars to Hezbollah in Lebanon; 
Whereas there have been media reports of Hezbollah sympathizers and financiers also conducting black market activities in Iquique, Chile; Maicao, Colombia; Margarita Island, Venezuela; and Colon, Panama; 
Whereas the Palestinian terrorist group Hamas has also been known to raise funds in the tri-border area;  
Whereas in a 2002 court case, one of the two Lebanese men who were convicted of financing Hezbollah with $2,000,000 in illegal cigarette sales in the United States entered the United States illegally from Venezuela; 
Whereas earlier this past year, a Lebanese individual from Detroit who was charged with supporting Hezbollah financially, and described by the United States Attorney in the case as a fighter, recruiter, and fundraiser, reportedly entered the United States illegally from Mexico; 
Whereas a number of media reports have raised concerns that al-Qaeda operatives may be seeking to establish a presence in the Western Hemisphere; 
Whereas officials in both the United States and El Salvador confirmed earlier this year that Mara Salvatrucha, a violent gang with roots in the Salvadoran civil war and branches in several United States States, had met with al-Qaeda; 
Whereas in 2004, the Honduran Security Minister is reported to have claimed that Adnan Shukrijumah, a Saudi-born terrorist who the Honduran Security Minister has linked to al-Qaeda, was spotted in an Internet cafe in Tegucigalpa, Honduras; 
Whereas several members of the Egyptian Islamic Group have been arrested in Brazil, Uruguay, and Colombia since 1998; 
Whereas Abu Musab al-Zarqawi has reportedly instructed his followers to travel to Brazil with the eventual goal of entering the United States through Mexico to carry out terrorist attacks; 
Whereas Ashref Ahmed Abdallah, an Egyptian national who is one of the most significant human smuggling targets, was arrested by United States authorities at Miami International Airport in July 2004 for using Central America and Brazil as a staging ground for smuggling illegal aliens from countries of the Middle East, including special interest countries that are linked to international terrorism, into the United States; 
Whereas recent press reports state that United States intelligence has tracked several al-Qaeda operatives through Panama as either a base of operations or a transit point for operations; 
Whereas the activities of sympathizers and financiers of Islamist terrorist organizations in the Western Hemisphere represent a potential threat to the United States, our allies and interests; 
Whereas section 7102 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 22 U.S.C. 2656f note) amends United States law to identify and address emerging and current terrorist sanctuaries and secure international cooperation to combat this threat; 
Whereas many countries of the Western Hemisphere have cooperated with the United States and regional organizations to counter the threat of regional and international terrorism, including by participating in joint counterterrorism training and simulations, Counterterrorism Action Group (CTAG) meetings which are hosted by United States embassies, and the Inter-American Committee Against Terrorism (CICTE) of the Organization of American States (OAS); and 
Whereas, despite these efforts, many factors within the Western Hemisphere contribute to creating an environment which is conducive for future activities by international terrorist organizations: Now, therefore, be it 
 
That Congress— 
(1)recognizes the potential threat that sympathizers and financiers of Islamist terrorist organizations that operate in the Western Hemisphere pose to the United States, our allies and interests; 
(2)acknowledges the commitment and cooperation of some governments of countries of the Western Hemisphere to deny the use of their territory to Islamist terrorist organizations and calls on all governments to intensify their efforts; and 
(3)encourages the President to direct the United States Representative to the Organization of American States (OAS) to— 
(A)seek support from OAS member countries for the creation of a special task force of the Inter-American Committee Against Terrorism (CICTE) to assist governments in the region in investigating and combatting the proliferation of Islamist terrorist organizations in the Western Hemisphere and to coordinate regional efforts to prevent the spread of this threat; and 
(B)urge OAS member countries to designate Hezbollah, Hamas, Palestinian Islamic Jihad, al-Qaeda and its constituent entities, and other such groups as terrorist organizations if they have not already done so. 
 
